Citation Nr: 1618789	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

In May 2015, this matter was previously before the Board, at which time the issues before the Board were entitlement to service connection for bilateral hearing loss and tinnitus.  The Board remanded those claims for further development.

In a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for left ear hearing loss and tinnitus.  The case now returns for final appellate review, and what remains for consideration is the issue of entitlement to service connection for right ear hearing loss.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2011 letter, sent prior to the initial unfavorable decision issued in July 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran indicated at the August 2014 Board hearing that he did not seek treatment for his hearing issues outside of VA.  While the Board notes that a December 1996 Annual Certificate of Physical Condition shows that the Veteran reported treatment for an ear infection in the past 12 months, he was afforded the opportunity to identify the treatment provider and, in an October 2015 statement, he indicated that he believed such treatment was provided while on active duty.  Review of the Veteran's service treatment records include a record of such treatment for an upper respiratory infection, with associated ear signs and symptoms, on December 27, 1995, as further discussed below.  Therefore, the Board finds that VA has satisfied its duty to assist regarding obtaining records.

The Veteran was afforded a VA examination and opinion in June 2012 addressing his pending claims, which included the issue of entitlement to service connection for right ear hearing loss.  However, the Board determined in the May 2015 remand that such opinion was inadequate to decide the current matter.  Thereafter, an addendum opinion was obtained in November 2015.  The Board finds that such VA addendum opinion is adequate to decide the issue remaining on appeal, as it was predicated on an appropriate review of the record, which includes the Veteran's service treatment records, post-service treatment records, and statements.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.

Additionally, the Veteran was provided an opportunity to set forth his contentions during the August 2014 Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his hearing loss, the type and onset of symptoms, and his contention that his military service caused his hearing loss.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining outstanding records and an additional VA opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As previously noted, in May 2015, the Board remanded this matter to obtain outstanding records and a VA opinion, to include consideration of the Veteran's 1998 stapedotomy and August 1994 records noting routine hazardous noise exposure in service and a significant threshold shift.  Thereafter, in an October 2015 letter, the AOJ requested that the Veteran identify or submit any outstanding private treatment records, as identified by the Board in the May 2015 remand.  However, later in October 2015, the Veteran replied that all such records were contained either in his service treatment records or VA treatment records.  Subsequently, updated VA treatment records were obtained.  Additionally, as previously discussed, the requested addendum opinion was obtained in November 2015.  The Board notes that the stapedotomy was specifically addressed in a separate November 2015 disability benefits questionnaire.  Thereafter, the right ear hearing loss claim was readjudicated in a November 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently has hearing loss as a result of his military service.  Specifically, he claims that he was exposed to excessive noise, to include from helicopters, other aircraft, and exhaust, while stationed aboard the U.S.S. America.  The Board notes that the Veteran's rating of yeoman is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.  Additionally, his service treatment records from August 1994 show that he was routinely exposed to hazardous noise.  He further contends that he began experiencing hearing loss during service, which has continued to the present time.  Therefore, the Veteran claims that service connection for right ear hearing loss is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board observes that the Veteran's service treatment records do not contain any complaints, treatment, or findings related to hearing loss.  As mentioned above, review of the Veteran's service treatment records show treatment for an upper respiratory infection on December 27, 1995, and specifically regarding the ears, the treating provider noted bilateral ear tenderness, intact tympanic membranes, and the presence of a light reflex, erythema, and an air/fluid level.  However, such ear signs and symptoms associated with the upper respiratory infection appear to have fully resolved because no subsequent treatment for such ear signs and symptoms was recorded.  In any case, the Veteran contends that noise exposure caused his hearing loss.  He does not contend, and the evidence does not suggest, that any upper respiratory infection, to include associated ear signs and symptoms, resulted in his hearing loss.

The Veteran's July 1991 examination conducted at the entrance to active duty includes the following puretone threshold measurements in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
15
0
5
0
0

The Veteran's March 1996 examination conducted at separation from active duty includes the following puretone threshold measurements in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
5
5
5
0
0

The Board notes that the Veteran's service treatment records also include multiple additional audiograms.  However, pertaining to the right ear, none of those audiograms, with puretone threshold measurements ranging from -5 to 15 decibels in the relevant frequencies, show any significant threshold shift, as determined by the November 2015 VA examiner in the addendum opinion discussed below.

In the June 2012 VA examination report, the puretone threshold values did not reveal hearing loss in accordance with 38 C.F.R. § 3.385, but the Maryland CNC Test did show such hearing loss with measurements less than 94 percent bilaterally (88 percent in the right ear and 80 percent in the left ear).  Consequently, the evidence shows a current right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  However, the VA examiner opined that it was less likely than not that the Veteran's present hearing loss is related to his military service.  As previously noted, the Board determined that such opinion was inadequate to decide the case.

Pursuant to the Board's May 2015 remand instructions, a VA addendum opinion was obtained in November 2015 which considered the Veteran's service treatment records, to include the aforementioned treatment for an upper respiratory infection and all audiograms conducted therein.  Additionally, a November 2015 disability benefits questionnaire specifically addressing the Veteran's stapedotomy was completed.  However, because the stapedotomy only involved the Veteran's left ear, for which service connection for hearing loss has been granted, the November 2015 disability benefits questionnaire is not pertinent to the instant appeal pertaining to right ear hearing loss.

Following a review of the record, to include the Veteran's service treatment records, which included multiple audiograms, and lay statements, the November 2015 examiner opined that the Veteran's right ear hearing loss is less likely as not caused by or a result of in-service noise exposure.  The examiner noted that noise exposure during active duty was acknowledged and specifically considered the Veteran's report of subjective hearing loss in service.

However, the examiner explained that the evidence does not show a significant threshold shift beyond normal variability while in service with respect to the Veteran's right ear.  In contrast, the examiner determined that the evidence shows a significant threshold shift in the Veteran's left ear.  Furthermore, the examiner supported his conclusions by citing an Institute of Medicine study involving noise injury in military service and also provided additional references indicating that delayed onset hearing loss due to noise exposure is unlikely to occur.

The Board accords great probative weight to the November 2015 VA examiner's addendum opinion.  In this regard, the examiner proffered an opinion that considered all of the pertinent evidence of record, to include lay statements and the Veteran's service treatment records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Furthermore, to the extent that the Veteran has alleged a continuity of right ear hearing loss since military service, the Board finds that such statements are inconsistent with his March 1996 audiometric examination, completed at the time of separation from service, which revealed normal hearing.  Therefore, the Board accords the Veteran's current statements regarding a continuity of hearing loss symptomatology since service to be inconsistent with the contemporaneous evidence of record as well as his service treatment records, which show no complaints of hearing loss.  Therefore, the Board finds such statements to be not credible.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board considered the lay statements of record from the Veteran and his parents linking his right ear hearing loss to his military service, to include noise exposure.  In this regard, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service because these factors require only personal knowledge and are based on his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, neither the Veteran nor his parents are competent to attribute his right ear hearing loss to any incident of his military service.  They have not demonstrated any expertise in determining the etiology of hearing loss, and they are laypeople in this regard.  While it is an error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).

While the Veteran and his parents believe that his right ear hearing loss is somehow connected to service, as lay people, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The diagnosis of hearing loss and the etiology of such disorder requires medical testing and medical expertise to determine.  Accordingly, the Veteran and his parents' opinion as to the diagnosis or etiology of his current right ear hearing loss is not competent evidence.  Moreover, whether symptoms the Veteran reportedly experienced in service or following service are in any way related to his current hearing loss is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Therefore, The Board finds the November 2015 VA examiner's opinion to be of greater probative value than the lay contentions of record.  Consequently, the only competent nexus opinion of record concludes that the Veteran's right ear hearing loss is less likely than not related to service.

Accordingly, because right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


